 


109 HR 3352 IH: Stolen Valor Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3352 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Salazar introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, with respect to protections for the Medal of Honor, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stolen Valor Act of 2005. 
2.FindingsCongress finds that— 
(1)fraudulent claims surrounding receipt of the Medal of Honor, the Distinguished-Service Cross, the Air Force Cross, the Navy Cross, the Purple Heart, or any other medal or decoration awarded by Congress or the armed forces damage the reputation and meaning of these medals; 
(2)Federal law enforcement officers are currently limited in their ability to prosecute fraudulent claims of receipt of military medals; and  
(3)changes to the current statute are necessary to allow law enforcement personnel to protect the reputation and meaning of these medals. 
3.Military medal protectionsSection 704 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting purchases, attempts to purchase, solicits for purchase, mails, ships, imports, exports, produces blank certificates of receipt, after wears; and 
(B)by inserting attempts to sell, advertises for sale, trades, barters or exchanges for anything of value after sells;
(2)in subsection (b)(1), by inserting or (b) after subsection (a)  
(3)by redesignating subsection (b) as subsection (c); 
(4)by inserting after subsection (a) the following: 
 
(b)False claims about receipt of military medalsWhoever falsely represents himself or herself, verbally or in writing, to have been awarded any decoration or medal authorized by Congress for the armed forces of the United States, or any of the service medals or badges awarded to the members of such forces, or the ribbon, button, or rosette of any such badge, decoration or medal, or any colorable imitation thereof shall be fined under this title or imprisoned not more than six months, or both.; and 
(5)by adding at the end the following: 
 
(d)Other MedalsIf a decoration or medal involved in an offense under subsection (a) or (b) is a Distinguished Service Cross awarded under Section 3742 of title 10, an Air Force Cross awarded under section 8742 of section 10, a Navy cross awarded under section 6242 of title 10, a silver star awarded under section 3746, 6244, or 8746 of title 10, or a Purple Heart awarded under section 1129 of title 10, or any replacement or duplicate medal as authorized by statute, in lieu of the punishment provided in that subsection, the offender shall be fined under this title, imprisoned not more than 1 year, or both.. 
 
